DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shea (WO 03/055452).
Shea teaches 4.8 mmol 3-mercaptopropyltriethoxysilane (corresponding to claimed formula I) mixed with 1.2 mmol 1,4-bis(triethoxysilyl)benzene (corresponding to claimed formula II) (pg. 40, ln. 23-29) which corresponds to a 4:1 molar ratio, or a molar ratio of 80:20. Shea teaches a molar ratio of 3.6 mmol and 2.4 mmol (pg. 41, ln. 9-12) which corresponds to a molar ratio of 60:40.
3-mercaptopropyltriethoxysilane falls in the scope of claimed formula I when R1 is an ethoxy group (C2 alkoxy group), y is 3, R3 is a propyl group (C3 hydrocarbon group), n=0, x is 1 and R5 is hydrogen. 1,4-bis(triethoxysilyl)benzene falls in the scope of claimed formula II when R1 is an ethoxy group (C2 alkoxy group), y is 3, and R3 is a phenyl group (C6 aromatic hydrocarbon).

Claim(s) 1, 4-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khiterer, Chem. Mater. 2006, 18, 3665-3673.
Khiterer teaches combining bis(triethoxysilyl)propyl disulfide and bis(triethoxysilyl)octane in various ratios including a 50:50 mol ratio (Table 1, pg. 3670). Bis(triethoxysilyl)propyl disulfide falls in the scope of claimed formula I when R1 is an ethoxy group (C2 alkoxy group), y is 3, R3 is a propyl group (C3 hydrocarbon group), n=0, x is 2 and R5 is propyl-Si(OEt)3 group. Bis(triethoxysilyl)octane falls in the scope of claimed formula II when R1 is an ethoxy group (C2 alkoxy group), y is 3, and R3 is a octyl group (C8 aliphatic hydrocarbon).

Claim(s) 1, 4-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2013/0281590).
Lin teaches bends of a silica coupling agent and filler reinforcing agent (abstract) where an example of the silica coupling agent includes 4.5 phr NXT (3-octanoylthio-1-propyltriethoxysilane) and 8 phr bis(triethoxysilyl)octane (Table 7) which are mixed together (¶ 62, Table 6). 
3-octanoylthio-1-propyltriethoxysilane has a molecular weight of 364.6, and 4.5 g corresponds to 0.01234 mol (assuming 100 g rubber).
Bis(triethoxysilyl)octane has a molecular weight of 438.7 and 8 g corresponds to 0.01823 mol. This gives a mole ratio of 3-octanoylthio-1-propyltriethoxysilane to bis(triethoxysilyl)octane of 0.01234:0.01823 or about 40:60.
3-octanoylthio-1-propyltriethoxysilane falls in the scope of claimed formula 1 when R1 is an ethoxy group, y is 3, R3 is a propyl group (C3 alkyl), n is 0, x is 1, R5 is a -C(O)-heptyl group. Bis(triethoxysilyl)octane is a claimed example of claimed formula II.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2013/0281590) in view of Yanagisawa (US 2003/0236424).
Lin teaches bends of a silica coupling agent and filler reinforcing agent (abstract) where an example of the silica coupling agent includes 4.5 phr NXT (3-octanoylthio-1-propyltriethoxysilane) and 8 phr bis(triethoxysilyl)octane (Table 7) which are mixed together (¶ 62, Table 6). 
3-octanoylthio-1-propyltriethoxysilane has a molecular weight of 364.6, and 4.5 g corresponds to 0.01234 mol (assuming 100 g rubber).
Bis(triethoxysilyl)octane has a molecular weight of 438.7 and 8 g corresponds to 0.01823 mol. This gives a mole ratio of 3-octanoylthio-1-propyltriethoxysilane to bis(triethoxysilyl)octane of 0.01234:0.01823 or about 40:60.
3-octanoylthio-1-propyltriethoxysilane falls in the scope of claimed formula 1 when R1 is an ethoxy group, y is 3, R3 is a propyl group (C3 alkyl), n is 0, x is 1, R5 is a -C(O)-heptyl group. Bis(triethoxysilyl)octane is a claimed example of claimed formula II.
Lin does not explicitly recite a mercaptosilane having n of 1 (claims 2 and 6) or recited in claims 3 and 8.
However, Yanagisawa teaches organosilicon polysulfide groups effective as compounding agents (abstract) which includes (EtO)3Si-(CH2)3-S-(CH2)6-S2-(CH2)6-S-CH2)3-Si(OEt)3 (¶ 15). This is a claimed example of claimed formula I (claims 3 and 8) where n is 1. It would have been obvious to use one of the polysulfide of Yanagisawa because it provides improved tensile strength, resilience, and tanδ (Table 1, ¶ 95).
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. Notably, Lin does not contain the silanes where n=1 but Yanagisawa teaches examples of silanes where n=1. When combined, the silanes of Yanagisawa function as compounding agents for rubbers. One of ordinary skill would have recognized that the results of the combination were predictable. Notably, that when the silanes of Yanagisawa are used, the rubber compositions show an improved tensile strength, resilience, and tanδ.
Alternatively, the prior art contains a composition which differs from the claims by the substitution of some component with other components. Notably, Lin contains mercaptosilanes where n=0 instead of n=1. The substituted components and their functions were known in the art. Notably, Yanagisawa teaches rubber compositions having mercaptosilanes where n=1. One of ordinary skill could have substituted one known element for another, and the results would have been predictable. Notably, that when the silanes of Yanagisawa are used, the rubber compositions show an improved tensile strength, resilience, and tanδ.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764